COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00331-CV


IN RE AZLE MANOR PROPERTIES,                                     RELATORS
L.P. AND AZLE MANOR, INC.


                                    ------------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 141-268081-13

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

      The court has considered relators’ petition for writ of mandamus and

motion for emergency stay and is of the opinion that relief should be denied.

Accordingly, relators’ petition for writ of mandamus and motion for emergency

stay are denied.



                                                   PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: October 23, 2015

      1
       See Tex. R. App. P. 47.4, 52.8(d).